Exhibit 10.3

FIRST RIDER TO

GENERAL AGREEMENT OF INDEMNITY

 

LOGO [g58409snap_zurich.jpg]

DATE OF GIA: September 7, 2011

DATE OF RIDER: June 4, 2012

THIS FIRST RIDER TO GENERAL AGREEMENT OF INDEMNITY (“Rider”) shall be attached
to and incorporated into the General Agreement of Indemnity (“GIA”), dated above
which has been executed by GREAT LAKES DREDGE & DOCK CORPORATION, GREAT LAKES
DREDGE & DOCK COMPANY, LLC, LYDON DREDGING & CONSTRUCTION COMPANY, LTD.,
FIFTY-THREE DREDGING CORPORATION, DAWSON MARINE SERVICES COMPANY, GREAT LAKES
DREDGE & DOCK ENVIRONMENTAL, INC. (f/k/a Great Lakes Caribbean Dredging, Inc.),
NASDI, LLC, NASDI HOLDINGS CORPORATION, YANKEE ENVIRONMENTAL SERVICES, LLC. and
GREAT LAKES DREDGE & DOCK (BAHAMAS) LTD., as Contractors and Indemnitors
(“Indemnitors”), on behalf of ZURICH AMERICAN INSURANCE COMPANY and its
Subsidiaries and Affiliates including, but not limited to FIDELITY AND DEPOSIT
COMPANY OF MARYLAND, COLONIAL AMERICAN CASUALTY AND SURETY COMPANY, and AMERICAN
GUARANTEE AND LIABILITY INSURANCE COMPANY, its successors and assigns
(“Surety”).

WHEREAS the Credit Facility provided to Indemnitors by Wells Fargo Bank, N.A. as
Agent for the lenders has replaced the Credit Facility provided by Bank of
America, N.A. as Administrative Agent, and therefore a new Equipment Utilization
Agreement is being executed; and

WHEREAS the parties desire to modify the GIA accordingly,

THEREFORE it is understood and agreed as follows:

1. The Definition of “Equipment Utilization Agreement” in the GIA is deleted in
its entirety and replaced with the following new definition of “Equipment
Utilization Agreement”:

“Equipment Utilization Agreement” means the Equipment Utilization Agreement
dated June 4, 2012, by and among the Surety, the Indemnitors and Wells Fargo
Bank, N.A., as Administrative Agent, as the same may be amended, restated,
supplemented, modified or replaced from time to time.

2. Nothing in this Rider shall waive, amend or affect the terms and conditions
contained in the GIA, other than as indicated above.

SIGNATURE PAGES TO FOLLOW

(The remainder of this page is intentionally left blank)

 

First Rider to General Agreement of Indemnity    page 1 of 4



--------------------------------------------------------------------------------

Signed and sealed this     4th     day of     June        , 2012

Each of the undersigned hereby affirms to the Surety that he or she is a
secretary or a duly authorized officer, manager, trustee or official of the
business entity for which he or she executes the foregoing Agreement. In such
capacity the undersigned is familiar with all of the documents which establish
the rights which govern the affairs, power and authority of such entity
including, to the extent applicable, the (1) certificate or articles of
incorporation, (2) bylaws, (3) corporate resolutions, (4) trust agreements and
(5) partnership, and operating or limited liability agreements of such business
entity. Having reviewed all such applicable documents and instruments and such
other facts as deemed appropriate, the undersigned hereby affirms that such
entity has the power and authority to enter into such Agreement and that he or
she is duly authorized to do so.

 

    INDEMNITOR       GREAT LAKES DREDGE & DOCK CORPORATION ATTEST OR WITNESS:  
    /s/ Kathleen LaVoy, CLO  

 

  /s/ Bruce J. Biemeck   (SEAL) Name and Title     Bruce J. Biemeck, President
and Chief Financial Officer

 

    INDEMNITOR       GREAT LAKES DREDGE & DOCK COMPANY, LLC ATTEST OR WITNESS:  
    /s/ Kathleen LaVoy, CLO  

 

  /s/ Bruce J. Biemeck   (SEAL) Name and Title     Bruce J. Biemeck, President
and Chief Financial Officer

 

    INDEMNITOR       LYDON DREDGING & CONSTRUCTION COMPANY, LTD. ATTEST OR
WITNESS:       /s/ Kathleen LaVoy, CLO  

 

  /s/ Bruce J. Biemeck   (SEAL) Name and Title     Bruce J. Biemeck, Executive
Vice President and Chief Operating Officer

(Signatures continued next page)

 

First Rider to General Agreement of Indemnity    page 2 of 4



--------------------------------------------------------------------------------

    INDEMNITOR       FIFTY-THREE DREDGING CORPORATION ATTEST OR WITNESS:      
/s/ Kathleen LaVoy, CLO  

 

  /s/ Paul E. Dinquel   (SEAL) Name and Title     Paul E. Dinquel, Vice
President

 

    INDEMNITOR       DAWSON MARINE SERVICES COMPANY ATTEST OR WITNESS:       /s/
Kathleen LaVoy, CLO  

 

  /s/ Catherine Hoffman   (SEAL) Name and Title     Catherine Hoffman, President

 

    INDEMNITOR       GREAT LAKES DREDGE & DOCK ENVIRONMENTAL, INC. (f/k/a Great
Lakes Caribbean Dredging, Inc.) ATTEST OR WITNESS:       /s/ Kathleen LaVoy, CLO
 

 

  /s/ Bruce J. Biemeck   (SEAL) Name and Title     Bruce J. Biemeck, Senior Vice
President and Chief Financial Officer

 

    INDEMNITOR       NASDI, LLC ATTEST OR WITNESS:       /s/ Kathleen LaVoy, CLO
 

 

  /s/ Bruce J. Biemeck   (SEAL) Name and Title     Bruce J. Biemeck, Vice
President

(Signatures continued next page)

 

First Rider to General Agreement of Indemnity    page 3 of 4



--------------------------------------------------------------------------------

    INDEMNITOR       NASDI HOLDINGS CORPORATION ATTEST OR WITNESS:       /s/
Kathleen LaVoy, CLO  

 

  /s/ Bruce J. Biemeck   (SEAL) Name and Title     Bruce J. Biemeck, Vice
President and Chief Financial Officer

 

    INDEMNITOR       YANKEE ENVIRONMENTAL SERVICES, LLC ATTEST OR WITNESS:      
/s/ Kathleen LaVoy, CLO  

 

  /s/ Bruce J. Biemeck   (SEAL) Name and Title     Bruce J. Biemeck, Vice
President and Chief Financial Officer

 

    INDEMNITOR       GREAT LAKES DREDGE & DOCK (BAHAMAS) LTD. ATTEST OR WITNESS:
      /s/ Kathleen LaVoy, CLO  

 

  /s/ Bruce J. Biemeck   (SEAL) Name and Title     Bruce J. Biemeck, Vice
President

 

 

First Rider to General Agreement of Indemnity    page 4 of 4